Case: 19-40624       Document: 00515753171            Page: 1      Date Filed: 02/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                           February 23, 2021
                                     No. 19-40624                             Lyle W. Cayce
                                  Conference Calendar                              Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Roslandy Garcia-Cruz,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:18-CR-1113-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Roslandy
   Garcia-Cruz has moved to withdraw, has filed briefs per Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011),
   and has submitted letters under Federal Rule of Appellate Procedure 28(j).


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-40624     Document: 00515753171          Page: 2   Date Filed: 02/23/2021




                                   No. 19-40624


   Garcia-Cruz has not filed a response. We have reviewed counsel’s briefs, the
   Rule 28(j) letters, and relevant portions of the record. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.
         Accordingly, the motion to withdraw is GRANTED, counsel is
   excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.




                                        2